FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x The following amendment has been made to the Director/PDMR Shareholding announcement released on 16 February 2016 Transaction date for Ordinary Shares changed from 12 February to 15 February 2016. All other details remain unchanged. The full amended text is shown below. GlaxoSmithKline plc Notification of Transactions of Directors and Persons Discharging Managerial Responsibility GlaxoSmithKline Performance Share Plan Sale of shares to meet tax liabilities The table below sets out changes in the interests of Directors and Persons Discharging Managerial Responsibilities ('PDMR') in the Ordinary Shares of GlaxoSmithKline plc arising from the sale of Ordinary Shares at a fair market value price of £14.06 per Ordinary Share on 15 February 2016 to meet tax liabilities following the vesting of awards granted in 2012 under the GlaxoSmithKline 2009 Performance Share Plan ('PSP'). Director/PDMR Number of Ordinary Shares sold to meet tax liabilities following the vesting of a PSP award Sir Andrew Witty* Mr S Dingemans* Mr R Connor Mr A Hussain Mr D Redfern Ms C Thomas Mr P Thomson Dr P Vallance Ms E Walmsley Mrs VA Whyte** * Denotes an Executive Director ** Sale for tax of vested PSP awards granted under the non CET Performance Share Plan The table below sets out changes in the interests of PDMRs in the American Depositary Shares ('ADS') of GlaxoSmithKline plc arising from the withholding of ADSs at a closing share price of $39.15 per ADS on 12 February 2016 to establish the fair market value to meet tax liabilities following the vesting of awards granted in 2012 under the PSP. Director/PDMR Number of ADSs withheld to meet tax liabilities following the vesting of a PSP award Dr M Slaoui* Mr N Hirons** Mr D Troy * Denotes an Executive Director ** Sale for tax of vested PSP awards granted under the non CET Performance Share Plan The Company, Directors and PDMRs were advised of these transactions on 16 February 2016. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 16 February 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 16,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
